NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEHAN ZEB MIR, M.D.,                            No. 20-56403

                Plaintiff-Appellant,            D.C. No. 2:19-cv-03960-SVW-SK

 v.
                                                MEMORANDUM*
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Jehan Zeb Mir, M.D., appeals pro se from the district court’s summary

judgment in his action alleging federal and state law claims stemming from denial

of Mir’s insurance claim. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Hernandez v. Spacelabs Med. Inc., 343 F.3d 1107, 1112 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2003). We affirm.

      The district court properly granted summary judgment on Mir’s claims for

breach of contract and breach of the implied covenant of good faith and fair

dealing because Mir’s claims were barred by the applicable statute of limitations,

and Mir failed to establish any basis for tolling. See Cal. Ins. Code § 11580.2(i)(2)

(“Any arbitration instituted pursuant to this section shall be concluded . . . [w]ithin

five years from the institution of the arbitration proceeding.”); id. § 11580.2(k)

(providing for tolling if the insurer fails to provide written notice of the applicable

statute of limitations “at least 30 days before the expiration”); see also id.

§ 11580.2(i)(3) (excusing a party’s noncompliance with the statute of limitations

on the basis of estoppel, waiver, impossibility, impracticality, and futility).

      The district court did not abuse its discretion by denying Mir’s motion for

reconsideration because Mir failed to establish any basis for such relief. See Sch.

Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and grounds for reconsideration).

      The district court did not abuse its discretion by granting defendant’s

application to quash the deposition subpoena of Rosenwasser because Mir failed to

demonstrate actual and substantial prejudice. See Laub v. U.S. Dep’t of Interior,

342 F.3d 1080, 1084, 1093 (9th Cir. 2003) (setting forth standard of review and

explaining that a district court’s “decision to deny discovery will not be disturbed


                                           2                                      20-56403
except upon the clearest showing that the denial of discovery results in actual and

substantial prejudice to the complaining litigant” (citation and internal quotation

marks omitted)).

      We reject as without merit Mir’s contention that the district court lacked

subject matter jurisdiction or that the September 24, 2012 letter was fabricated.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Mir’s motion for judicial notice is denied as unnecessary.

      AFFIRMED.




                                          3                                       20-56403